 



EXHIBIT 10.1     
VIA PHARMACEUTICALS, INC.
STOCK OPTION AGREEMENT
 

          Name:   VIA Pharmaceuticals, Inc.     2007 Incentive Award Plan
 
       
Address:
       
 
  Grant:   Option to purchase                     shares
 
      of Common Stock
 
        Taxpayer   Incentive Stock Option
Identification Number:
            Non-Qualified Stock Option
 
        Signature:   Exercise Price: $
 
            Grant Date:
 
            Vesting Commencement Date:

 
          1.     Grant of Option. Effective on the Grant Date, you have been
granted an option to purchase Common Stock of VIA Pharmaceuticals, Inc. (the
“Company”) in the amount and at the exercise price designated above, in
accordance with the provisions of the VIA Pharmaceuticals, Inc. 2007 Incentive
Award Plan (the “Plan”). This option may be exercised for whole shares only.
          2.     Vesting in Option. This option will vest and may be exercised
in accordance with the following schedule:
        Twenty-five percent (25%) of the shares subject to the option (rounded
down to the next whole number) shall vest on the one (1) year anniversary of the
Vesting Commencement Date, and the remaining shares subject to the option
(rounded down to the next whole number) shall vest pro rata each month
thereafter on the same day of the month as the Vesting Commencement Date, such
that the shares subject to the option are fully vested at 48 months following
the Vesting Commencement Date.
          In the event of the termination of your employment or service for any
reason, whether such termination is occasioned by you, by the Company or any of
its Subsidiaries, with or without cause or by mutual agreement (“Termination of
Service”), your right to vest in your option under the Plan, if any, will
terminate effective as of the earlier of: (i) the date that you give or are
provided with written notice of Termination of Service, or (ii) if you are an
employee of the Company or any of its Subsidiaries, the date that you are no
longer actively employed and physically present on the premises of the Company
or any of its Subsidiaries, regardless of any notice period or period of pay in
lieu of such notice required under any applicable statute or the common law.
          3.     Exercise Period. The option may not be exercised until vested.
Once vested, the option may be exercised in whole or any part, at any time.
However, a vested option must be exercised, if at all, prior to the earlier of:

 



--------------------------------------------------------------------------------



 



  (a)   one year following your Termination of Service with the Company by
reason of death or Disability;     (b)   90 days following your Termination of
Service for any reason other than death or Disability; and     (c)   the tenth
anniversary of the Grant Date;

and if not exercised prior thereto shall terminate and no longer be exercisable.
          4.     Exercise of Option. The option will be deemed exercised upon
your completing the exercise procedures established by the Company and your
payment of the option exercise price per share and any applicable tax
withholding to the Company. Payment may be made in (a) cash; (b) with the
consent of the Committee, shares of Common Stock having a Fair Market Value
equal to the aggregate exercise price, or (c) broker assisted cashless exercise,
as permitted by the Plan.
          5.     Withholding. The Company has the authority to deduct or
withhold, or require you to remit to the Company, an amount sufficient to
satisfy applicable federal, state, local and foreign taxes arising from this
option. You may satisfy your tax obligation, in whole or in part, by either:
(i) electing to have the Company withhold shares otherwise to be delivered with
a Fair Market Value equal to the minimum amount of the tax withholding
obligation; or (ii) surrendering to the Company previously owned Common Stock
with a Fair Market Value equal to the minimum amount of the tax withholding
obligation.
          6.     Non-Transferable. Except as otherwise permitted by the Plan,
this option is not transferable except by will or the laws of descent and
distribution.
          7.     No Additional Rights. Your participation in the Plan is
voluntary. The value of the option is an extraordinary item of compensation
outside the scope of your employment contract, if any. As such, the option is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pensions or retirement benefits or similar payments unless
specifically and otherwise provided. Rather, the awarding of an option under the
Plan represents a mere investment opportunity.
          8.     Limitations on Plan Rights. This option is granted under and
governed by the terms and conditions of the Plan. You acknowledge and agree that
the Plan is discretionary in nature and may be amended, cancelled, or terminated
by the Company, in its sole discretion, at any time. The grant of an option
under the Plan is a one-time benefit and does not create any contractual or
other right to receive a grant of options or benefits in lieu of options in the
future. Future grants of options, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the grant, the number of
stock options, vesting provisions, and the exercise price. The Plan has been
introduced voluntarily by the Company and in accordance with the provisions of
the Plan may be terminated by the Company at any time. By execution of this
Agreement, you consent to the provisions of the Plan and this Agreement. Defined
terms used herein shall have the meaning set forth in the Plan, unless otherwise
defined herein.
          9.     Entire Agreement; Governing Law. The Plan is incorporated
herein by reference. The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and you
with respect to the subject matter hereof, and may not be modified adversely to
your interest except by means of a writing signed by you and the Company. This
agreement is governed by the internal substantive laws but not the choice of law
rules of California.

2



--------------------------------------------------------------------------------



 



          10.     No Guarantee of Continued Service. YOU ACKNOWLEDGE AND AGREE
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS AN ELIGIBLE INDIVIDUAL AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER). YOU FURTHER ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
ELIGIBLE INDIVIDUAL FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH YOUR RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
YOUR RELATIONSHIP AS AN ELIGIBLE INDIVIDUAL AT ANY TIME, WITH OR WITHOUT CAUSE.
          You acknowledge receipt of a copy of the Plan and represent that you
are familiar with the terms and provisions thereof, and hereby accept this
option subject to all of the terms and provisions thereof. You have reviewed the
Plan and this option in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this option and fully understand all
provisions of the option. You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this option. You further agree to notify the Company
upon any change in the residence address indicated above.
COMPANY:
VIA PHARMACEUTICALS, INC.

         
 
       
By:
   
 
   
 
       
Its:
   
 
   

3